An unpub|isliied order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREl\/[E COURT OF THE STATE OF NEVADA

IN THE l\/IATTER OF: DAMON No. 65458

 

POWELL AND AARYAN RAMIREZ,


CHRISTINA RAMIREZ, F E E" E "`
§§P@lla“t» JuL 2a 2014
CLARK COUNTY DEPARTMENT OF ,,,_EL"`°,L 
FAMILY sssvlcss, »~, @WCLERK
Respondent.

ORDER DISMISSING APPEAL

This appeal was docketed in this court on April 18, 2014,
without payment of the requisite filing fee. On that same day a notice was
issued directing appellant to pay the filing fee within ten days The notice
further advised that failure to pay the filing fee within ten days would
result in the dismissal of this appeal. To date, appellant has not paid the
filing fee or otherwise responded to this court’s notice. Accordingly, cause
appearing, this appeal is dismissed

lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE_ K. LINDEMAN

BY: Lllfl§g`| l ;LNM;H,A_

cc: Hon. Frank P. Sullivan, District Judge, Family Court Division
christina Ramirez
Clark C0unty District Attorney
Eighth District Court Clerk

SL|PF\EME CO\JRT
OF
NEvAnA

CLEF\K’S OFIDEH

rowan am

/4 -24523